Title: John Adams to Thomas Jefferson, 2 February 1817
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy Feb. 2d 1817
          
          In our good old English language of Gratitude, I owe you and give you a thousand thanks, for Tracy’s Review of Montesquieu which Mr Dufief has Sent me by your order. I have read an hundred pages, and will read the rest. He is a Sensible Man and is easily understood. He is not an abstruse misterious incomprehensible Condorcet. Though I have banished the Subject from my thoughts for many years, yet if Tracy and I were thirty years younger I would ask him and an hundred or two of questions. His book was written when the French Experiment  was glowing in the furnace not yet blown out. He all along Supposes that Men are rational and consciencious creatures. I Say So too: but I Say at the Same time that their passions and Interests generally prevail over their Reason and their consciences: and if Society does not contrive Some means of controuling and restraining the former the World will go on as it has done;
          I was tollerably well informed, fifty years ago, how it had gone on, and formed Some plausible conjectures how it would go on. Grim, Dupuis and Eustace have confirmed all my former Notions and made immense Additions to them. Eustace is a Suppliment to Dupuis; and both together contain a compleat draught of the Superstition Credulity and Despotism of our terrestrial Universe. They Show how Science Litteratur, mechanic Arts, and those fine Arts of Architecture, Painting, Statuary, Poetry, Musick and Eloquence: which you Love So well, and taste So exquisitely; have been Subservient to Priests and Kings Nobles and commons Monarchies and Republicks.
          For they have all used them when they could: but as the rich had them oftener than  the poor, in their power, the latter have always gone to the Wall.
          Eustace is inestimable to a young Schollar; and a classic Traveller: but he is a plausible insidious Roman Catholick Priest and I doubt not Jesuit: He should have read Dupuis before he comenced his Travels. Very little, of the Religions of Nations more antient than the Greeks and Romans, appears to have been known to him.
          
          I am glad to see, that De la plane has published a part of your Letter, and I hope it will procure you Some relief. I have Suffered in the same manner, though not probably in the Same degree. Necessity has compelled me to resort to two expedients to avoid or escape excessive importunity. One has been, by totally neglecting to answer Letter, after Letter. But this Method has cost me very dear in the loss of many correspondances that had been and would would have been instructive and profitable to me, as well as honourable and entertaining. The other has been by giving gruff, short, unintelligible misterious, enigmatical, or pedantical answers. This resource is out of your power, because it is not in your nature to avail yourself of it.
          The practice however of publishing private Letters without leave, though even as rude ones as mine, is an abuse and must be reformed.
          Theodore Lyman Esqr Junior, will I hope, deliver you this. He is an Educated and travelled Son of one of our  Richest Merchants. His Health has been, and is precarious, 
          I have been indebted to him for the perusal of the Baron de Grim. I find that all our young Gentlemen who have any Nous, and can afford to travel, have an ardent Curiosity to visit, what Shall I Say? the Man of the Mountain? The Sage of Monticello? Or the celebrated Philosopher and Statesman of Virginia? They all apply to me for Introduction. In hopes of Softening asperities, and promoting Union, I have refused none whom I thought Men of Sense.
          I forgot one thing that I intended to Say. I pitty our good Brother Madison. You and I have had Children and Grand Children and great grand Children. Though they have cost Us Grief, Anxiety often Vexation, and Some times humiliation; Yet it has been cheering to have them hovering about Us; and I verily believe they have contributed largely to keep Us alive. Books cannot always expell Ennui. I therefore pitty Brother Madison and especially his Lady. I pitty him the more, because, notwithstand a thousand Faults and blunders, his Administration has acquired more glory, and established more Union, than all his three Predecessors Washington Adams and Jefferson put together.
          
            I am, as ever
            John Adams
          
        